Per Curiam.
*648Shands Jacksonville Medical Center, Inc., appeals from the order approving the provisional trauma center application of Orange Park Medical Center, Inc., asserting three issues: (a) that the need for the new trauma center may not be deferred until the final selection phase of the process; (b) that the Department of Health was operating pursuant to an unadopted rule; and (c) that the Department erred in allowing the new trauma center to begin its operations prior to the completion of Shands' administrative challenge. As to issue (a), we affirm based on State, Dep't of Health v. Bayfront HMA Med. Ctr., LLC , 236 So.3d 466 (Fla. 1st DCA 2018). As to issue (b), we affirm based on State, Dep't of Health v. Shands Jacksonville Medical Center , No. 1D17-1713, --- So.3d ----, 2018 WL 5915402 (Fla. 1st DCA Nov. 13, 2018). As to issue (c), we conclude that the matter is moot.
AFFIRMED in part; DISMISSED in part.
Wetherell, Makar, and Winsor, JJ., concur.